Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A learning controller configured to” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Astaras ("Pulse-stream binary stochastic hardware for neural computation: the Helmholtz Machine", 2004) and in view of Srinivasa (US 8930291 B1).

 Regarding claim 1, Astaras teaches A neuromorphic circuit learning network, comprising: a plurality of neuromorphic circuit nodes, each neuromorphic circuit node including a recognition neuron unit and a generative neuron unit; (FIG. 5.  [p. 23-24] "Auto-encoder networks consist of two feed-forward belief networks with similar topologies which process data in opposite directions as shown in the diagram of fig. 4 below. The recognition network processes information in the bottom-up direction, extracting higher-order causal relationships inherent in the input data. In a separate and subsequent phase of processing, the generative network processes information in the opposite direction, regenerating ‘fantasy’ data at the inputs." The two belief networks are explicitly similar in topology, therefore mapping each node to two networks is interpreted as synonymous with representing duplicate nodes separately mapped to one of the two networks.). a plurality of neuromorphic circuit feedforward couplings between the recognition neuron units in the neuromorphic circuit nodes; (FIG. 5 Recognition Network, connection A.  See also FIG. 13 for hardware implementation.) a plurality of neuromorphic circuit feedback couplings between the generative neuron units in the neuromorphic circuit nodes; and (FIG. 5 Generative Network, connection C.  See also FIG. 13 for hardware implementation.).

However, Astaras does not explicitly teach a learning controller configured, in a first mode, to: drive activity among the recognition neuron units through the neuromorphic circuit feedforward couplings; and train the generative neuron units for learning through the neuromorphic circuit feedback couplings.

 Srinivasa who teaches a related art of a hardware implemented neuromorphic network teaches a learning controller configured, in a first mode, to: drive activity among the recognition neuron units through the neuromorphic circuit feedforward couplings; and ([Col. 8, ln 26] " neuromorphic network may facilitate training in which feedforward synapses; patterns tends to drive or move the neuromorphic network towards a fundamental activity distribution that reflects the map of its excitatory connections" [Col. 8, ln 10] "cortical map and a cortical column may be developed or induced in a general-purpose neuromorphic network through competition among the nodes during training of the neuromorphic network; selects for a particular or select set of inputs (e.g., input neurons or feedforward connections) to the neuromorphic network. In particular, a combination of feedforward synapses (e.g., connected to the input neurons) and recurrent synapses (e.g., connected to outputs of the nodes) may gradually train initially non-selective nodes to be selective for the select set of inputs").train the generative neuron units for learning through the neuromorphic circuit feedback couplings. ([Col. 8, ln 30] "presence of an inhibitory feedback path or connection within the neuromorphic network may lead to development of a cortical map, as opposed to a cortical column" [Col 11. ln 65] "feedback gain g.sub.fb of the respective feedback amplifiers may be used to establish and control a time decay constant t associated with an STDP learning rule of the STDP circuit 220"). Generative neuron interpreted as synonymous with second set of neuron units.).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the neuromorphic circuit learning network taught by Astaras with the learning method taught by Srinivasa since doing so would develop practical implementations of neuromorphic circuits and more particularly, low-power integrated circuit implementations thereof, that can be applied to real-time control and processing systems.

 Regarding claim 2, the combination of Astaras, and Srinivasa teaches The neuromorphic circuit learning network according to claim 1, wherein the learning controller is further configured, in the first mode, to train the generative neuron units for learning during a second mode based on the activity. (Astaras [p. 38] "Stochastic auto-encoders are ANN algorithms that combine stochastic neural computation, unsupervised learning and the ability to perform probabilistic inference. The HM is a stochastic auto-encoder employing the simple delta rule for training its synaptic connections, using information locally available to each neuron. The latter characteristic makes the HM an attractive candidate for hardware implementation." The first mode is interpreted as wake mode, and second mode interpreted as sleep.  Using information locally available interpreted as synonymous with based on the activity.).

Regarding claim 3, the combination of Astaras, and Srinivasa teaches The neuromorphic circuit learning network according to claim 2, wherein the learning controller is further configured, in a second mode, to:drive activity among the generative neuron units through the neuromorphic circuit feedback couplings; and (Srinivasa ([Col. 8, ln 26] " neuromorphic network may facilitate training in which feedforward synapses; patterns tends to drive or move the neuromorphic network towards a fundamental activity distribution that reflects the map of its excitatory connections" [Col. 8, ln 10] "cortical map and a cortical column may be developed or induced in a general-purpose neuromorphic network through competition among the nodes during training of the neuromorphic network; selects for a particular or select set of inputs (e.g., input neurons or feedforward connections) to the neuromorphic network. In particular, a combination of feedforward synapses (e.g., connected to the input neurons) and recurrent synapses (e.g., connected to outputs of the nodes) may gradually train initially non-selective nodes to be selective for the select set of inputs").train the recognition neuron units for learning through the neuromorphic circuit feedforward couplings. (Srinivasa ([Col. 3, ln 60] "presence of an inhibitory feedback path or connection within the neuromorphic network may lead to development of a cortical map, as opposed to a cortical column" [Col 11. ln 65] "feedback gain g.sub.fb of the respective feedback amplifiers may be used to establish and control a time decay constant t associated with an STDP learning rule of the STDP circuit 220").).

 Regarding claim 4, the combination of Astaras, and Srinivasa teaches The neuromorphic circuit learning network according to claim 3, wherein the learning controller is further configured, in the second mode, to train the recognition neuron units for learning during the first mode based on the activity of the generative neuron units. (Srinivasa [Col 11 ln. 17] "As illustrated in FIG. 4B, the STDP circuit 220 comprises a first leaky integrator 222a. In some examples, a leaky integrator (e.g., the first leaky integrator 222a) may be implement as a low pass filter. The first leaky integrator 222a is configured to receive as a first spike signal the pre-synaptic spike signal...The decaying exponential signal at the out put of the first leaky integrator 222a is gated to produce a first gated integrated signal. In various examples, gating of the first leaky integrator output is provided by or in accordance with a second spike signal." [Col. 11 ln. 33] "The STDP circuit 220 further comprises a second leaky integrator 222b. The second leaky integrator 222b is configured to receive the second spike signal. The second leaky integrator 222b is further configured to convert the second spike signal into a decaying exponential signal at an output of the second leaky integrator 222b." [Col. 12 ln. 0] "The feedback gaing, of the respective feedback amplifiers may be used to establish and control a time decay constant t associated with an STDP learning rule of the STDP circuit 220." Recognition neuron units interpreted as first set of neurons. Provided by or in accordance with second spike signal from second leaky integrator interpreted as synonymous with based on activity of the generative neuron units.).

 Regarding claim 5, the combination of Astaras, and Srinivasa teaches The neuromorphic circuit learning network according to claim 1, wherein: the plurality of neuromorphic circuit nodes form a number of layers in the neuromorphic circuit learning network; and (Astaras FIG. 3 "Topology of a 2x2x2 Sigmoid Belief Network. Binary state neurons are organised in layers with parental dependency from the bottom upwards, linked with unidirectional weighted interconnections and no feedback. Bias input is supplied by always-on dummy neurons via trainable synapses").in the first mode, a training example is shown to a lowest layer in the neuromorphic circuit learning network. (Astaras [p. 27] "Steps A and B constitute the wake stage of the training algorithm...Incoming data is presented to the recognition software and analysed during the bottom-up pass (step A)").

 Regarding claim 6, the combination of Astaras, and Srinivasa teaches The neuromorphic circuit learning network according to claim 2, wherein: the plurality of neuromorphic circuit nodes form a number of layers in the neuromorphic circuit learning network; and (Astaras FIG. 3 "Topology of a 2x2x2 Sigmoid Belief Network. Binary state neurons are organised in layers with parental dependency from the bottom upwards, linked with unidirectional weighted interconnections and no feedback. Bias input is supplied by always-on dummy neurons via trainable synapses").in a second mode, a random vector is shown to a highest layer in the neuromorphic circuit learning network. (Astaras [p. 27] "Steps C and
D constitute the sleep stage during which the network generates a dream-like fantasy
vector (step C) and adjusts its recognition weights (step D)...By
analogy, the generative network produces artificial images during its top-down generative pass (step C).").

Regarding claim 7, the combination of Astaras, and Srinivasa teaches The neuromorphic circuit learning network according to claim 2, wherein the learning controller is further configured to train feedback weights for operation as an autoencoder. (Astaras [p. 28] "By modifying the recognition weights (step D) in such a way as to increase the probability of the recognition network providing the correct ‘explanations’ to generated fantasy data, we are also improving the quality of the target states for training the generative weights (step B).").

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Astaras and in view of Srinivasa.

 Regarding claim 10, Astaras teaches A neuromorphic circuit learning network, comprising: a plurality of neuromorphic circuit nodes, each neuromorphic circuit node including a recognition neuron unit and a generative neuron unit; (FIG. 5.  [p. 23-24] "Auto-encoder networks consist of two feed-forward belief networks with similar topologies which process data in opposite directions as shown in the diagram of fig. 4 below. The recognition network processes information in the bottom-up direction, extracting higher-order causal relationships inherent in the input data. In a separate and subsequent phase of processing, the generative network processes information in the opposite direction, regenerating ‘fantasy’ data at the inputs." The two belief networks are explicitly similar in topology, therefore mapping each node to two networks is interpreted as synonymous with representing duplicate nodes separately mapped to one of the two networks.).a plurality of neuromorphic circuit feedforward couplings between the recognition neuron units in the neuromorphic circuit nodes; (FIG. 5 Recognition Network, connection A.  See also FIG. 13 for hardware implementation.) a plurality of neuromorphic circuit feedback couplings between the generative neuron units in the neuromorphic circuit nodes; (FIG. 5 Generative Network, connection C.  See also FIG. 13 for hardware implementation.).

However, Astaras does not explicitly teach a learning controller configured to drive activity among the recognition neuron units and train the generative neuron units for learning.

Srinivasa who teaches a related art of a hardware implemented neuromorphic network teaches a learning controller configured to drive activity among the recognition neuron units and train the generative neuron units for learning. ([Col. 8, ln 26] " neuromorphic network may facilitate training in which feedforward synapses... patterns tends to drive or move the neuromorphic network towards a fundamental activity distribution that reflects the map of its excitatory connections" [Col. 8, ln 10] "cortical map and a cortical column may be developed or induced in a general-purpose neuromorphic network through competition among the nodes during training of the neuromorphic network; selects for a particular or select set of inputs (e.g., input neurons or feedforward connections) to the neuromorphic network. In particular, a combination of feedforward synapses (e.g., connected to the input neurons) and recurrent synapses (e.g., connected to outputs of the nodes) may gradually train initially non-selective nodes to be selective for the select set of inputs").

Therefore, it would have been obvious to one of ordinary skill in the art to combine the neuromorphic circuit learning network taught by Astaras with the learning method taught by Srinivasa since doing so would develop practical implementations of neuromorphic circuits and more particularly, low-power integrated circuit implementations thereof, that can be applied to real-time control and processing systems.

Regarding claim 11, the combination of Astaras, and Srinivasa teaches 11. The neuromorphic circuit learning network according to claim 10, wherein the learning controller is further configured to drive activity among the generative neuron units and train the recognition neuron units for learning. (Astaras [p. 38] "Stochastic auto-encoders are ANN algorithms that combine stochastic neural computation, unsupervised learning and the ability to perform probabilistic inference. The HM is a stochastic auto-encoder employing the simple delta rule for training its synaptic connections, using information locally available to each neuron. The latter characteristic makes the HM an attractive candidate for hardware implementation." The first mode is interpreted as wake mode, and second mode interpreted as sleep.  Using information locally available interpreted as synonymous with based on the activity. ) .

 Regarding claim 12, the combination of Astaras, and Srinivasa teaches 12. The neuromorphic circuit learning network according to claim 10, wherein the learning controller is further configured, in a first mode, to train the generative neuron units for learning through the neuromorphic circuit feedback couplings during a second mode. (Srinivasa ([Col. 8, ln 26] " neuromorphic network may facilitate training in which feedforward synapses... patterns tends to drive or move the neuromorphic network towards a fundamental activity distribution that reflects the map of its excitatory connections" [Col. 8, ln 10] "cortical map and a cortical column may be developed or induced in a general-purpose neuromorphic network through competition among the nodes during training of the neuromorphic network; selects for a particular or select set of inputs (e.g., input neurons or feedforward connections) to the neuromorphic network. In particular, a combination of feedforward synapses (e.g., connected to the input neurons) and recurrent synapses (e.g., connected to outputs of the nodes) may gradually train initially non-selective nodes to be selective for the select set of inputs").

 Regarding claim 13, the combination of Astaras, and Srinivasa teaches 13. The neuromorphic circuit learning network according to claim 10, wherein the learning controller is further configured, in a second mode, to train the recognition neuron units for learning through the neuromorphic circuit feedforward couplings during a first mode. (Srinivasa [Col 11 ln. 17] "As illustrated in FIG. 4B, the STDP circuit 220 comprises a first leaky integrator 222a. In some examples, a leaky integrator (e.g., the first leaky integrator 222a) may be implement as a low pass filter. The first leaky integrator 222a is configured to receive as a first spike signal the pre-synaptic spike signal...The decaying exponential signal at the output of the first leaky integrator 222a is gated to produce a first gated integrated signal. In various examples, gating of the first leaky integrator output is provided by or in accordance with a second spike signal." [Col. 11 ln. 33] "The STDP circuit 220 further comprises a second leaky integrator 222b. The second leaky integrator 222b is configured to receive the second spike signal. The second leaky integrator 222b is further configured to convert the second spike signal into a decaying exponential signal at an output of the second leaky integrator 222b." [Col. 12 ln. 0] "The feedback gaing, of the respective feedback amplifiers may be used to establish and control a time decay constant t associated with an STDP learning rule of the STDP circuit 220." Recognition neuron units interpreted as first set of neurons. Provided by or in accordance with second spike signal from second leaky integrator interpreted as synonymous with based on activity of the generative neuron units.).

 Regarding claim 16, Astaras teaches A method of training a neuromorphic circuit learning network, comprising, in a first mode: (FIG. 5.  [p. 23-24] "Auto-encoder networks consist of two feed-forward belief networks with similar topologies which process data in opposite directions as shown in the diagram of fig. 4 below. The recognition network processes information in the bottom-up direction, extracting higher-order causal relationships inherent in the input data. In a separate and subsequent phase of processing, the generative network processes information in the opposite direction, regenerating ‘fantasy’ data at the inputs." The two belief networks are explicitly similar in topology, therefore mapping each node to two networks is interpreted as synonymous with representing duplicate nodes separately mapped to one of the two networks.).

However, Astaras does not explicitly teach driving activity among recognition neuron units in a plurality of neuromorphic circuit nodes through feedforward couplings in the plurality of neuromorphic circuit nodes; training generative neuron units in the plurality of neuromorphic circuit nodes for learning through feedback couplings in the plurality of neuromorphic circuit nodes.

 Srinivasa teaches driving activity among recognition neuron units in a plurality of neuromorphic circuit nodes through feedforward couplings in the plurality of neuromorphic circuit nodes; ([Col. 8, ln 26] " neuromorphic network may facilitate training in which feedforward synapses; patterns tends to drive or move the neuromorphic network towards a fundamental activity distribution that reflects the map of its excitatory connections" [Col. 8, ln 10] "cortical map and a cortical column may be developed or induced in a general-purpose neuromorphic network through competition among the nodes during training of the neuromorphic network; selects for a particular or select set of inputs (e.g., input neurons or feedforward connections) to the neuromorphic network. In particular, a combination of feedforward synapses (e.g., connected to the input neurons) and recurrent synapses (e.g., connected to outputs of the nodes) may gradually train initially non-selective nodes to be selective for the select set of inputs") training generative neuron units in the plurality of neuromorphic circuit nodes for learning through feedback couplings in the plurality of neuromorphic circuit nodes. ([Col. 8, ln 30] "presence of an inhibitory feedback path or connection within the neuromorphic network may lead to development of a cortical map, as opposed to a cortical column" [Col 11. ln 65] "feedback gain g.sub.fb of the respective feedback amplifiers may be used to establish and control a time decay constant t associated with an STDP learning rule of the STDP circuit 220"). Generative neuron interpreted as synonymous with second set of neuron units.).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the neuromorphic circuit learning network taught by Astaras with the learning method taught by Srinivasa since doing so would develop practical implementations of neuromorphic circuits and more particularly, low-power integrated circuit implementations thereof, that can be applied to real-time control and processing systems.

 Regarding claim 17, the combination of Astaras, and Srinivasa teaches 17. The method of training a neuromorphic circuit learning network according to claim 16, wherein the training comprises training the generative neuron units for learning during a second mode based on the activity. (Astaras [p. 38] "Stochastic auto-encoders are ANN algorithms that combine stochastic neural computation, unsupervised learning and the ability to perform probabilistic inference. The HM is a stochastic auto-encoder employing the simple delta rule for training its synaptic connections, using information locally available to each neuron. The latter characteristic makes the HM an attractive candidate for hardware implementation." The first mode is interpreted as wake mode, and second mode interpreted as sleep.  Using information locally available interpreted as synonymous with based on the activity.).

 Regarding claim 18, the combination of Astaras, and Srinivasa teaches The method of training a neuromorphic circuit learning network according to claim 16, further comprising, in a second mode: driving activity among the generative neuron units in the plurality of neuromorphic circuit through the feedback couplings; and (Srinivasa ([Col. 8, ln 26] " neuromorphic network may facilitate training in which feedforward synapses; patterns tends to drive or move the neuromorphic network towards a fundamental activity distribution that reflects the map of its excitatory connections" [Col. 8, ln 10] "cortical map and a cortical column may be developed or induced in a general-purpose neuromorphic network through competition among the nodes during training of the neuromorphic network; selects for a particular or select set of inputs (e.g., input neurons or feedforward connections) to the neuromorphic network. In particular, a combination of feedforward synapses (e.g., connected to the input neurons) and recurrent synapses (e.g., connected to outputs of the nodes) may gradually train initially non-selective nodes to be selective for the select set of inputs") ) training the recognition neuron units for learning through the feedforward couplings. (Srinivasa ([Col. 8, ln 30] "presence of an inhibitory feedback path or connection within the neuromorphic network may lead to development of a cortical map, as opposed to a cortical column" [Col 11. ln 65] "feedback gain g.sub.fb of the respective feedback amplifiers may be used to establish and control a time decay constant t associated with an STDP learning rule of the STDP circuit 220"). Generative neuron interpreted as synonymous with second set of neuron units.).

 Regarding claim 19, the combination of Astaras, and Srinivasa teaches 19. The method of training a neuromorphic circuit learning network according to claim 16, wherein: the plurality of neuromorphic circuit nodes form a number of layers in the neuromorphic circuit learning network; and (Astaras FIG. 3 "Topology of a 2x2x2 Sigmoid Belief Network. Binary state neurons are organised in layers with parental dependency from the bottom upwards, linked with unidirectional weighted interconnections and no feedback. Bias input is supplied by always-on dummy neurons via trainable synapses" ) the method further comprises showing a training example to a lowest layer in the neuromorphic circuit learning network in the first mode. (Astaras [p. 27] "Steps A and B constitute the wake stage of the training algorithm...Incoming data is presented to the recognition software and analysed during the bottom-up pass (step A)").

 Regarding claim 20, the combination of Astaras, and Srinivasa teaches 20. The method of training a neuromorphic circuit learning network according to claim 18, wherein: the plurality of neuromorphic circuit nodes form a number of layers in the neuromorphic circuit learning network; and (Astaras FIG. 3 "Topology of a 2x2x2 Sigmoid Belief Network. Binary state neurons are organised in layers with parental dependency from the bottom upwards, linked with unidirectional weighted interconnections and no feedback. Bias input is supplied by always-on dummy neurons via trainable synapses") the method further comprises showing a random vector to a highest layer in the neuromorphic circuit learning network in the second mode. (Astaras [p. 27] "Steps C and D constitute the sleep stage during which the network generates a dream-like fantasy vector (step C) and adjusts its recognition weights (step D)...By analogy, the generative network produces artificial images during its top-down generative pass (step C).").

Claims 8,9,14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Astaras, and Srinivasa and in further view of SAÏGHI (US 2016/0004960 A1).

 Regarding claim 8, the combination of Astaras and Srinivasa teaches The neuromorphic circuit learning network according to claim 1.  However, the combination of Astaras and Srinivasa does not explicitly teach The neuromorphic circuit learning network according to claim 1, wherein at least one of the plurality of neuromorphic circuit feedforward couplings or at least one of the plurality of neuromorphic circuit feedforward couplings comprises at least one memristor. 

SAÏGHI who teaches a related art of a hardware implemented neuromorphic device teaches wherein at least one of the plurality of neuromorphic circuit feedforward couplings or at least one of the plurality of neuromorphic circuit feedforward couplings comprises at least one memristor. ([¶0025] "An artificial neuron unit according to the invention thus comprises:" [¶0027] "at least one memristor").

Therefore, it would have been obvious to one of ordinary skill in the art to combine the combination of Astaras and Srinivasa with those of SAÏGHI since doing so would create high performance computation accelerators capable of performing heavy and complex tasks.

 Regarding claim 9, Astaras the combination of Astaras and Srinivasa teaches The neuromorphic circuit learning network according to claim 1.  However, Astaras does not explicitly teach wherein at least one of the plurality of neuromorphic circuit feedforward couplings or at least one of the plurality of neuromorphic circuit feedforward couplings comprises: a long-term potentiation (LTP) memristor arranged in parallel with a long-term depression (LTD) memristor; and a difference amplifier that generates a difference signal based on a difference between output signals from the LTP memristor and the LTD memristor.

 SAÏGHI who teaches a related art of a hardware implemented neuromorphic device teaches The neuromorphic circuit learning network according to claim 1, wherein at least one of the plurality of neuromorphic circuit feedforward couplings or at least one of the plurality of neuromorphic circuit feedforward couplings comprises:a long-term potentiation (LTP) memristor arranged in parallel with a long-term depression (LTD) memristor; and ([¶0055] "the memristor or at least one of the memristors is connected between an input of the current conveyor or of at least one of the current conveyors, and the output of the neuron or of at least one of the neurons;" [¶0056] "the unit comprises at least two memristors, connected in parallel to one another" [¶0075] " In artificial computation networks, the plasticity which depends on the timing of the spikes, also called spike-timing dependent plasticity (STDP), is commonly used... When this interval is positive, the long-term potentiation (LTP) phenomenology increases the weight of the synapse, and when it is negative, the long-term depression (LTD) mechanism decreases the weight thereof.").a difference amplifier that generates a difference signal based on a difference between output signals from the LTP memristor and the LTD memristor. ([¶0074] " By virtue of their properties, the difference between the two instants of the plasticity dependent on the timing of the spikes is converted into a potential difference Vmemristor, namely the potential difference at the terminals of the memristor.").

Therefore, it would have been obvious to one of ordinary skill in the art to combine the combination of Astaras and Srinivasa with those of SAÏGHI since doing so would create high performance computation accelerators capable of performing heavy and complex tasks.

Regarding claim 14, the combination of Astaras and Srinivasa teaches The neuromorphic circuit learning network according to claim 10. However, Astaras does not explicitly teach wherein at least one of the plurality of neuromorphic circuit feedforward couplings or at least one of the plurality of neuromorphic circuit feedforward couplings comprises at least one memristor. 

SAÏGHI who teaches a related art of a hardware implemented neuromorphic device teaches The neuromorphic circuit learning network according to claim 10, wherein at least one of the plurality of neuromorphic circuit feedforward couplings or at least one of the plurality of neuromorphic circuit feedforward couplings comprises at least one memristor. ([¶0025] "An artificial neuron unit according to the invention thus comprises:" [¶0027] "at least one memristor").

Therefore, it would have been obvious to one of ordinary skill in the art to combine the combination of Astaras and Srinivasa with those of SAÏGHI since doing so would create high performance computation accelerators capable of performing heavy and complex tasks.

 Regarding claim 15, the combination of Astaras and Srinivasa teaches The neuromorphic circuit learning network according to claim 10.  However, Astaras does not explicitly teach wherein at least one of the plurality of neuromorphic circuit feedforward couplings or at least one of the plurality of neuromorphic circuit feedforward couplings comprises: a long-term potentiation (LTP) memristor arranged in parallel with a long-term depression (LTD) memristor; and a difference amplifier that generates a difference signal based on a difference between output signals from the LTP memristor and the LTD memristor. .

 SAÏGHI who teaches a related art of a hardware implemented neuromorphic device teaches wherein at least one of the plurality of neuromorphic circuit feedforward couplings or at least one of the plurality of neuromorphic circuit feedforward couplings comprises: a long-term potentiation (LTP) memristor arranged in parallel with a long-term depression (LTD) memristor; and ([¶0055] "the memristor or at least one of the memristors is connected between an input of the current conveyor or of at least one of the current conveyors, and the output of the neuron or of at least one of the neurons;" [¶0056] "the unit comprises at least two memristors, connected in parallel to one another" [¶0075] " In artificial computation networks, the plasticity which depends on the timing of the spikes, also called spike-timing dependent plasticity (STDP), is commonly used... When this interval is positive, the long-term potentiation (LTP) phenomenology increases the weight of the synapse, and when it is negative, the long-term depression (LTD) mechanism decreases the weight thereof." ) a difference amplifier that generates a difference signal based on a difference between output signals from the LTP memristor and the LTD memristor. ([¶0074] " By virtue of their properties, the difference between the two instants of the plasticity dependent on the timing of the spikes is converted into a potential difference Vmemristor, namely the potential difference at the terminals of the memristor.").

Therefore, it would have been obvious to one of ordinary skill in the art to combine the combination of Astaras and Srinivasa with those of SAÏGHI since doing so would create high performance computation accelerators capable of performing heavy and complex tasks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Friedman (US 2016/0224890 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        



/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124